PEB CUBIAM.
The only issue of substance in this criminal appeal is defendant’s contention that the trial court erred in taking into consideration at the time of sen-*509fencing defendant’s prior arrest and juvenile record. The Oregon Supreme Court and this court have previously held that such is proper. See, State v. Scott, 237 Or 390, 390 P2d 328 (1964); State v. Hargon, 2 Or App 553, 470 P2d 383 (1970). Accord, Williams v. New York, 337 US 241, 69 S Ct 1079, 93 L Ed 1337 (1949). See also, ORS 419.567 (3) (a).
Affirmed.